DETAILED ACTION
Status of Claims
	This Correspondence is in response to Application 16/717,410 filed 12/17/2019. The preliminary amendment filed 05/13/2020 has been acknowledged. Claims 1-20 are cancelled. Claims 21-39 have been added. Claims 21-39 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9953343 (hereafter Pat. 343). Although the claims at issue are not identical, they are not patentably distinct from each the claims of U.S. Patent No. 9953343 include all limitations of the present claimed invention.
As per claim 21:
A computer-implemented method for rendering offer controls on merchant services, comprising: 
receiving, by a computing device, a first input indicating that a user has accessed a merchant service on the computing device; (See Pat. 343 claim 1, “receiving, by the computing device, an input indicating an action was taken by the user using the merchant service on the computing device;” and “detecting, by a computing device of a user, that a third-party merchant shopping application has been loaded into a memory on the computing device for execution;”)
communicating, by the computing device and to an offer computing system, the first input that the user has accessed the merchant service on the computing device; (See Pat. 343 claim 1, “communicating, by the computing device, the input indicating that the action was taken by the user using the merchant service on the computing device to the offer computing system maintaining the account for the user comprising two or more offers selected by the user;”)
receiving, by the computing device and from the offer computing system, a first notification of a first offer available for redemption by the user, wherein the offer computing system determined that the first offer is available for redemption by the user based on the first input and based on offers associated with the account for the user maintained by the offer computing system; and (See Pat. 343 claim 1, “receiving, by the computing device and from the offer computing system, a first notification of a first offer 
presenting, by the computing device, an offer control on a user interface of the computing device, wherein the offer control comprises a first rendering indicating the first offer available for redemption by the user. (See Pat. 343 claim 1, “presenting, by the computing device, the customized visual representation of the first offer via the offer control on a user interface of the computing device, the offer control comprising a first rendering indicating the first offer available for redemption by the user, the first offer selected from the two or more offers elected by the user and associated with the user account maintained by the offer computing system;”)

Claim Objections
Claim 23 is objected to because of the following informalities: Claim 23 does not end in a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 31-33, 37-38 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blackhurst et al. (US 20110191184 A1) (hereafter Blackhurst).
As per claim 21:
A computer-implemented method for rendering offer controls on merchant services, comprising: 
receiving, by a computing device, a first input indicating that a user has accessed a merchant service on the computing device; (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website.” Blackhurst discloses the concept of tracking and receiving a user input wherein the user accesses a merchant website.)
communicating, by the computing device and to an offer computing system, the first input that the user has accessed the merchant service on the computing device; (See Blackhurst ¶0056, “Once the local merchant offer program application 11 is downloaded to the customer computer system 4, in some embodiments it will run by communicating constantly with the merchant offer program application 10 located on the merchant offer program system 3.” Blackhurst discloses the local program on the user device to communicate information to an offer system.)
receiving, by the computing device and from the offer computing system, a first notification of a first offer available for redemption by the user, wherein the offer computing system determined that the first offer is available for redemption by the user based on the first input and based on offers associated with the account for the user maintained by the offer computing system; and (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or other icon or notification indicator 304, signals to the customer 6 that the merchant offer program application 10 identified an offer in which the customer 6 may be interested that could save the customer 6 money. The offer may be relevant to a product the customer is viewing, it may be responsive to a wish list item, it may be based on just the customer's transaction history and/or profile information, etc.” Blackhurst discloses the concept of receiving an offer notification of an offer to be presented to the user, wherein the offer is selected by an offer system based on offers available to the user.)
presenting, by the computing device, an offer control on a user interface of the computing device, wherein the offer control comprises a first rendering indicating the first offer available for redemption by the user. (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated 
As per claim 22:
The method of claim 21, wherein the first input indicating that the user has accessed the merchant service on the computing device comprises one or more of a merchant identification, a user identification, and an offer computing system identification. (See Blackhurst ¶0115, “In some embodiments of the invention, the merchant can also set which customers 6 should receive the offers based on customer demographic information, such as, but not limited to age, geographic location, customer purchasing history, groups or clubs the customer is associated with, etc. For example, some offers may apply to all of the customers 6 in the merchant offer program application. However, some offers may only apply to customers who live in a particular state, region, or other location. The merchant may limit offers to individual customers 6 who have spent a specific amount of money with the merchant in the past, or who have purchased a specific product from the merchant over a specific time frame. The 
As per claim 23:
The method of claim 21, further comprising receiving, by the computing device, a selection of an offer, wherein the offer is associated with the account for the user maintained by the offer computing system (See Blackhurst ¶0084, “As illustrated in blocks 214 and 216 of FIG. 2B, when the customer 6 selects the notification indicator 304, a pop-up window, such as a local interface 400, or other display is provided on the computer screen, or other device, illustrating the offers identified by the merchant offer program application 10 as shown in FIG. 4.” Blackhurst discloses the concept of receiving a selection of the offer for association with the user.)
As per claim 24:
The method of claim 21 wherein the first offer comprises an offer applicable to the user for a purchase via the merchant service or an offer provided by the offer computing system applicable to the user for purchase via the merchant service. (See Blackhurst ¶0083, ‘When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or 
As per claim 31:
A computer program product, comprising: a non-transitory computer-readable medium having computer-readable program instructions embodied therein that when executed by a computer cause the computer to render offer controls on merchant services, the computer-readable program instructions comprising: (See Blackhurst ¶120, “Any suitable computer-usable or computer-readable medium may be utilized. The computer usable or computer readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires; a tangible medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a compact disc read-only memory (CD-ROM), or other tangible optical or magnetic storage device.” Blackhurst discloses a computer readable medium including computer readable instructions.)
computer-readable program instructions to receive a first input indicating that a user has accessed a merchant service on a computing device; (See Blackhurst ¶0083, 
computer-readable program instructions to communicate to an offer computing system, the first input that the user has accessed the merchant service on the computing device, wherein the offer computing system maintains an account for the user; (See Blackhurst ¶0056, “Once the local merchant offer program application 11 is downloaded to the customer computer system 4, in some embodiments it will run by communicating constantly with the merchant offer program application 10 located on the merchant offer program system 3.” Blackhurst discloses the local program on the user device to communicate information to an offer system.)
computer-readable program instructions to receive from the offer computing system, a first notification of a first offer available for redemption by the user, wherein the offer computing system determined that the first offer is available for redemption by the user based on the first input and based on offers associated with the account for the user maintained by the offer computing system; and (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a 
computer-readable program instructions to present an offer control on a user interface of the computing device, wherein the offer control comprises a first rendering indicating the first offer available for redemption by the user. (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or other icon or 
As per claim 32:
The computer program product of claim 31, wherein the first input indicating that the user has accessed the merchant service on the computing device comprises one or more of a merchant identification, a user identification, and an offer computing system identification. (See Blackhurst ¶0115, “In some embodiments of the invention, the merchant can also set which customers 6 should receive the offers based on customer demographic information, such as, but not limited to age, geographic location, customer purchasing history, groups or clubs the customer is associated with, etc. For example, some offers may apply to all of the customers 6 in the merchant offer program application. However, some offers may only apply to customers who live in a particular state, region, or other location. The merchant may limit offers to individual customers 6 who have spent a specific amount of money with the merchant in the past, or who have purchased a specific product from the merchant over a specific time frame. The merchant may also limit certain offers to customers 6 who are members of an affinity program.” Blackhurst discloses uniquely identifying individual users.)
As per claim 33:
The computer program product of claim 31, wherein the first offer comprises an offer applicable to the user for a purchase via the merchant service or an offer provided by the offer computing system applicable to the user for a purchase via the merchant service. (See Blackhurst ¶0083, ‘When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or other icon or notification indicator 304, signals to the customer 6 that the merchant offer program application 10 identified an offer in which the customer 6 may be interested that could save the customer 6 money. The offer may be relevant to a product the customer is viewing, it may be responsive to a wish list item, it may be based on just the customer's transaction history and/or profile information, etc.” Blackhurst discloses the first notification to be an offer applicable for a purchase on the merchant site.)
As per claim 37:
A system for rendering offer controls on merchant services, the system comprising: 
a storage device; and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device and that cause the system to: 

maintain an electronic record for a user, the record having one or more offers associated therewith; (See Blackhurst ¶0043, “As discussed later in greater detail, in one embodiment, the merchant offer program application 10 stores or receives customer profile data and data related to offline and online transactions from the account management applications 30. The merchant offer program application 10 receives data related to customer browsing behavior or the customer's physical location, and returns targeted offers to the customer 6. Offers include but are not limited to products, services, discounts, coupons, promotions, add-on sales, upsells, rebates, advertisements, marketing information, etc.” Blackhurst discloses maintaining a user profile associated with offers.)
receive a first input indicating that the user has accessed a merchant service on a computing device; (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website.” Blackhurst discloses the concept of tracking and receiving a user input wherein the user accesses a merchant website.)
determine that a first offer is available for redemption by the user based on the first input and based on the one or more offers associated with the account of the user; and (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or other icon or notification indicator 304, signals to the customer 6 that the merchant offer program application 10 identified an offer in which the customer 6 may be interested that could save the customer 6 money. The offer may be relevant to a product the customer is viewing, it may be responsive to a wish list item, it may be 
transmit a first notification of a first offer available for redemption by the user, wherein an offer control is rendered on a user interface of the computing device, and wherein the offer control comprises a first rendering indicating the first offer available for redemption by the user. (See Blackhurst ¶0083, “When the merchant offer program application 10 identifies an offer for the customer 6 the local merchant offer program application 11 notifies the customer 6 of the offer, as illustrated by block 212 in FIG. 2A. In one embodiment for example, as illustrated in FIG. 3, a notification indicator 304, such as a dollar sign or other icon or indicator, could appear in the bottom of the web browser that the customer is using to view the merchant's website. In other embodiments, the notification indicator 304 could appear in the tool bar at the top or bottom of the web browser or computer screen display, or in other areas of the web browser or computer screen. The dollar sign, or other icon or notification indicator 304, signals to the customer 6 that the merchant offer program application 10 identified an offer in which the customer 6 may be interested that could save the customer 6 money.” Blackhurst discloses the concept of presenting the notification to the user.)
As per claim 38:
The system of claim 37, wherein the first offer comprises an offer applicable to the user for a purchase via the merchant service or an offer provided by the offer computing system applicable to the user for a purchase via the merchant service. (See 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26, 28-30, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (US 20110191184 A1) (hereafter Blackhurst), in view of Liu et al. (US 20020107733 A1) (hereafter Liu).
As per claim 25:
Although Blackhurst discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of updating the notification based on a second interaction.
However Liu as shown, which talks about electronic product promotion, teaches the concept of updating offer information based on multiple user interactions.
The method of claim 21, further comprising: 
receiving, by the computing device, a second input indicating an action was taken by the user using the merchant service on the computing device; 
communicating, by the computing device and to the offer computing system, the second input indicating that the action was taken by the user using the merchant service on the computing device; 
receiving, by the computing device and from the offer computing system, a second notification of a second offer available for redemption by the user, wherein the offer computing system determined the second offer is available for redemption by the user based on the second input and based on offers associated with the account for the user maintained by the offer computing system; and 
presenting, by the computing device, a revised offer control on the user interface of the computing device, wherein the revised offer control comprises a second rendering indicating the second offer available for redemption by the user, and 
(See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server determines whether any promotions are applicable for the customer, and if so, one or more "Coupon Objects" are instantiated, step 590.” See also Liu ¶0110, “In the present embodiment, the consumer may continue shopping or checkout, step 700. When the consumer desires to checkout, merchant server 140 causes application server 180 to use the instances of "Coupon Objects" that were created, step 710. In particular, an evaluate method of a Service object is invoked, and the amount of savings is calculated. The savings is then retrieved by merchant server 140 and displayed to the consumer, step 715” Liu teaches the concept of updating coupon notifications based on the user interacting with the merchant site, wherein the updating includes a different notification of a different coupon.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the invention of Blackhurst. Blackhurst discloses the concept of utilizing user information to provide product and marketing information to the user to further improve sales. As shown, Liu teaches the 
wherein the second input indicating that the action was taken by the user using the merchant service on the computing device comprises one or more of an indication that an item was placed in or removed from a shopping basket, shipping information was entered, payment information was entered, an item was added or removed from a wish list, an item was added or removed from a gift registry, a review of an item was selected, and additional information about an item or group of items was selected. (See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server determines whether any promotions are applicable for the customer, and if so, one or more "Coupon Objects" are instantiated, step 590.” See also Liu ¶0110, “In the present embodiment, the consumer may continue shopping or checkout, step 700. When the consumer desires to checkout, merchant server 140 causes application server 180 to use the instances of "Coupon Objects" that were created, step 710. In particular, an evaluate method of a Service object is invoked, and the amount of savings is calculated. The savings is then retrieved by merchant server 140 and displayed to the consumer, step 715” Liu teaches the concept of updating 
As per claim 26:
The method of claim 25, wherein the second offer comprises one or more of a coupon, a loyalty redemption, a gift card, and an offer redemption code applicable based on the action taken by the user using the merchant service. (See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server determines whether any promotions are applicable for the customer, and if so, one or more "Coupon Objects" are instantiated, step 590.” Liu teaches the second offer to be a coupon.)
As per claim 28:
The method of claim 25, further comprising: 
receiving, by the computing device, a third input indicating another action was taken by the user using the merchant service on the computing device; 
communicating, by the computing device and to the offer computing system, the third input indicating that the another action was taken by the user using the merchant service on the computing device; 
receiving, by the computing device and from the offer computing system, a third notification of a third offer available for redemption by the user, wherein the offer computing system determined the third offer is available for redemption by the user based on the third input and based on offers associated with the account for the user maintained by the offer computing system; and 
presenting, by the computing device, a further revised offer control on the user interface of the computing device, wherein the further revised offer control comprises a third rendering indicating the third offer available for redemption by the user.
(See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server determines whether any promotions are applicable for the customer, and if so, one or more "Coupon Objects" are instantiated, step 590.” See also Liu ¶0110, “In the present embodiment, the consumer may continue shopping or checkout, step 700. When the consumer desires to checkout, merchant server 140 causes application server 180 to use the instances of "Coupon Objects" that were created, step 710. In particular, an evaluate method of a Service object is invoked, and the amount of savings is calculated. The savings is then retrieved by merchant server 140 and displayed to the consumer, step 715” Liu teaches the concept of updating coupon notifications based on the user interacting with the merchant site, wherein the updating includes a different notification of a different coupon.)
As per claim 29:
The method of claim 21, wherein the merchant service on the computing device is one or more of a web page, a merchant shopping service, and a stand- alone application. (See Blackhurst ¶0083, “When the merchant offer program application 10 
As per claim 30:
The method of claim 21, wherein the offer control is an offer button. (See Blackhurst ¶0083, "As illustrated in blocks 214 and 216 of FIG. 2B, when the customer 6 selects the notification indicator 304, a pop-up window, such as a local interface 400, or other display is provided on the computer screen, or other device, illustrating the offers identified by the merchant offer program application 10 as shown in FIG. 4.” Blackhurst discloses the notification to be an interactive element.)
As per claim 35:
Although Blackhurst discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of updating the notification based on a second interaction.
However Liu as shown, which talks about electronic product promotion, teaches the concept of updating offer information based on multiple user interactions.
The computer program product of claim 31, further comprising: 
computer-readable program instructions to receive a second input indicating an action was taken by the user using the merchant service on the computing device; 
computer-readable program instructions to communicate to the offer computing system, the second input indicating that the action was taken by the user using the merchant service on the computing device; 
computer-readable program instructions to receive from the offer computing system, a second notification of a second offer available for redemption by the user, wherein the offer computing system determined the second offer is available for redemption by the user based on the second input and based on offers associated with the account for the user maintained by the offer computing system; and 
computer-readable program instructions to present a revised offer control on the user interface of the computing device, wherein the revised offer control comprises a second rendering indicating the second offer available for redemption by the user.
(See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server determines whether any promotions are applicable for the customer, and if so, one or more "Coupon Objects" are instantiated, step 590.” See also Liu ¶0110, “In the present embodiment, the consumer may continue shopping or checkout, step 700. When the consumer desires to checkout, merchant server 140 causes application server 180 to use the instances of "Coupon Objects" that were created, step 710. In particular, an evaluate method of a Service object is invoked, and the amount of savings is calculated. The savings is then retrieved by merchant server 140 and displayed to the consumer, step 715” Liu teaches the concept of updating coupon notifications based on the user interacting with the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the invention of Blackhurst. Blackhurst discloses the concept of utilizing user information to provide product and marketing information to the user to further improve sales. As shown, Liu teaches the concept of utilizing profile and shopping data to provide targeted coupons. Liu teaches this information to include the items added to the shopping cart of the user, and further updating the coupons as new items are added, thereby further improving the targeting of coupons based on the most recent information available. Thus it would have been obvious to have utilized the teachings of Liu such that the offer information provided to the user is up to date and the most relevant to the user’s purchase decisions.
As per claim 36:
The computer program product of claim 35, wherein the second input indicating that the action was taken by the user using the merchant service on the computing device comprises one or more of an indication that an item was placed in or removed from a shopping basket, shipping information was entered, payment information was entered, an item was added or removed from a wish list, an item was added or removed from a gift registry, a review of an item was selected, and additional information about an item or group of items was selected. (See Liu ¶0103, “Additionally, the merchant server may also invoke a Service object within the application server to evaluate the items in the customer's shopping cart to determine if there are any coupons to display, step 580. In response to the items in the current shopping cart, the application server 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (US 20110191184 A1) (hereafter Blackhurst), in view of Liu et al. (US 20020107733 A1) (hereafter Liu), in view of Doherty (US 20130211919 A1) (hereafter Doherty).
As per claim 27:
Although the combination of Blackhurst and Liu discloses the above-enclosed invention, the combination fails to explicitly disclose the notification to include flashing color.
However Doherty as shown, which talks about content sharing and endorsements, teaches that it is old and well known to utilize flashing colors in marketing.
The method of claim 25, wherein the first rendering of the offer control comprises one or more of a display of an offer amount, a color or offer control style change, a change in text displayed on the offer control, a flashing color or text, and a flashing or displayed animation. (See Doherty ¶0007, “Website advertisers have sought other ways to increase reader attention, including placing advertisements in pop-up windows, incorporating text call-out balloons, or animating an advertisement with flashing colors or sounds.” Doherty teaches the concept of utilizing flashing colors.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Doherty with the combination of Blackhurst and Liu. As shown, Blackhurst discloses the concept of attracting the user's attention by placing a notification. Doherty further teaches that it is old and well known to use flashing colors to further attract the attention of the user. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Doherty to attract the user's attention, thereby improving the likelihood of the user seeing the notification.
Claims 34, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (US 20110191184 A1) (hereafter Blackhurst), in view of Doherty (US 20130211919 A1) (hereafter Doherty).
As per claim 34:
Although Blackhurst discloses the above-enclosed invention, the combination fails to explicitly disclose the notification to include flashing color.

The computer program product of claim 31, wherein the first rendering of the offer control comprises one or more of a display of an offer amount, a color or offer control style change, a change in text displayed on the offer control, a flashing color or text, and a flashing or displayed animation. (See Doherty ¶0007, “Website advertisers have sought other ways to increase reader attention, including placing advertisements in pop-up windows, incorporating text call-out balloons, or animating an advertisement with flashing colors or sounds.” Doherty teaches the concept of utilizing flashing colors.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Doherty with the invention of Blackhurst. As shown, Blackhurst discloses the concept of attracting the user's attention by placing a notification. Doherty further teaches that it is old and well known to use flashing colors to further attract the attention of the user. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Doherty to attract the user's attention, thereby improving the likelihood of the user seeing the notification.
As per claim 39:
Although Blackhurst discloses the above-enclosed invention, the combination fails to explicitly disclose the notification to include flashing color.

The system of claim 37, wherein the first rendering of the offer control comprises one or more of a display of an offer amount, a color or offer control style change, a change in text displayed on the offer control, a flashing color or text, and a flashing or displayed animation. (See Doherty ¶0007, “Website advertisers have sought other ways to increase reader attention, including placing advertisements in pop-up windows, incorporating text call-out balloons, or animating an advertisement with flashing colors or sounds.” Doherty teaches the concept of utilizing flashing colors.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Doherty with the invention of Blackhurst. As shown, Blackhurst discloses the concept of attracting the user's attention by placing a notification. Doherty further teaches that it is old and well known to use flashing colors to further attract the attention of the user. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Doherty to attract the user's attention, thereby improving the likelihood of the user seeing the notification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622